MEMORANDUM **
Kamalpreet Singh Sidhu, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.2004), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Sidhu’s motion to reopen as untimely because it was filed more than 20 months after the BIA’s December 4, 2002 decision dismissing his direct appeal. See 8 C.F.R. § 1003.2(c)(2) (motion to reopen must be filed within 90 days of the final administrative decision).
We lack jurisdiction to consider Sidhu’s contention that the 90-day filing deadline for a motion to reopen should be tolled because he failed to raise that claim before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (holding that exhaustion is mandatory and jurisdictional).
*640PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.